Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sungyong In on 10/08/2021.

The application has been amended as follows: 

(Currently Amended) A method to be implemented at a server over a network for controlling a plurality of advertisement vehicles over the network, the method comprising:
receiving over the network, at the server, information on an advertisement event in an area which requires participation in collaboration of two or more advertisement vehicles;
identifying, at the server, at least two or more advertisement vehicles that are candidates for carrying out [[a]]the specific event, based on global positioning system (GPS) data of the at least two or more advertisement vehicles; 

sending wirelessly over the network, by the server, information on the advertisement event, to the two or more identified advertisement vehicles
receiving over the network, at the server, real-time traffic density information comprising real-time vehicle density information or real-time people density information in [[an]]the area in which the advertisement event is to be carried out by the at least two or more identified advertisement vehicles;
determining, at the server, a starting location of the advertisement event, based on at least one of: the real-time traffic density information [[or]]and at least two or more identified advertisement vehicles; [[and]]
wirelessly over the network, by the server, driving route guidance including the starting location of the advertisement event to the at least two or more identified advertisement vehicles such that the at least two or more identified advertisement vehicles can drive and convene at the starting location of the advertisement event, and
providing wirelessly over the network, by the server, to the at least two or more identified advertisement vehicles, a driving order of the at least two or more identified advertisement vehicles for a carry-out of the advertisement event in the area, 
wherein the driving order of the at least two or more identified advertisement vehicles is determined based on at least one of: a vehicle type, a vehicle color, or identification of a preceding vehicle for the advertisement event.

(Currently Amended) The method of claim 1, wherein the driving route guidance is provided in real-time to the at least two or more identified advertisement vehicles, from the starting location to a destination location to carry out the advertisement event.

(Cancelled) 

(Cancelled) 

(Currently Amended) The method of claim 1, wherein the starting location of the advertisement event comprises a location with a lowest real-time vehicle density among multiple locations within the area in which the advertisement event is to be carried out.

(Currently Amended) The method of claim 1, wherein the starting location of the advertisement event comprises a location with a lowest real-time people density among multiple locations within the area in which the advertisement event is to be carried out.

(Currently Amended) The method of claim 2, wherein the driving route guidance further includes at least one of: driving speed information, lane information, and driving route information.

(Currently Amended) The method of claim 7, wherein the driving route guidance is provided in consideration of at least one of: a predetermined route or real-time traffic density information in the area in which the advertisement event is to be carried out.

(Cancelled) 

(Currently Amended) The method of claim [[9]]2, wherein the driving order of the plurality of advertisement vehicles is determined according to an expected arrival order or waiting order of the advertisement event in the area, based on the real-time location information of the plurality of advertisement vehicles.

(Currently Amended) The method of claim [[9]]2, wherein the driving order of the two or more identified advertisement vehicles is determined based on exchanges of messages among drivers of the plurality of advertisement vehicles. 

(Currently Amended) The method of claim [[9]]2, wherein the driving order of the two or more advertisement vehicles is provided through at least one of: an external display or an external speaker of each advertisement vehicle.

(Cancelled) 

(Currently Amended) The method of claim 1, wherein the advertisement event comprises a mission advertisement, a cluster advertisement, or an individual advertisement.

(Cancelled) A method for carrying out an advertisement by an advertisement vehicle for a specific event, the method comprising:
receiving information on the specific event that is to be carried out;
in response to receiving the information on the specific event, sending a request to participate in the specific event; 
receiving driving route guidance to a starting location for the specific event; and
receiving driving order of a plurality of advertisement vehicles that participate in a parade procession for the specific event. 

(Cancelled) The method of claim 15, wherein the specific event comprises an advertisement event.

(Cancelled) The method of claim 15, further comprising: 
receiving one or more advertisements for reproduction; and
reproducing the one or more advertisements via external displays and/or speakers of the advertisement vehicle.  

(Cancelled) The method of claim 15, wherein the driving route guidance includes real-time traffic density information in an area in which the specific event is to be carried out.

(Cancelled) The method of claim 17, wherein the real-time traffic density information includes real-time vehicle density information or real-time people density information.

	Claims 1, 2, 5-8, 10-12, and 14 are allowable over prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571)272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAREK ELCHANTI/Primary Examiner, Art Unit 3621